UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52192 UBS MANAGED FUTURES LLC (ASPECT SERIES) (Exact name of registrant as specified in its charter) Delaware 03-0607985 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o UBS MANAGED FUND SERVICES INC. One North Wacker Drive 31st Floor Chicago, Illinois 60606 (Address of principal executive offices) (877) 272-2613 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Units of Limited Liability Company Interest Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso Noý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso Noý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark if the disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yeso Noý The units of limited liability company interest of the registrant are not publicly traded.Accordingly, there is no aggregate market value for the registrant’s outstanding equity that is readily determinable. As of December 31, 2007, units of limited liability company interest of the registrant with an aggregate net asset value of $15,747,164 were outstanding and held by non-affiliates; units of limited liability company interest of the registrant with an aggregate net asset value of $10,657 were outstanding and held by UBS Managed Fund Services Inc., the sponsor of the registrant. DOCUMENTS INCORPORATED BY REFERENCE The registrant’s Financial Statements and Report of Independent Registered Public Accounting Firm for the period ended December 31, 2007 is incorporated by reference into Part II, Item 8, and Part IV hereof and filed as Exhibit 13.01 herewith. ii UBS MANAGED FUTURES LLC (ASPECT SERIES) ANNUAL REPORT FOR 2-K Table of Contents Page PART I Item 1. BUSINESS 1 Item 1A. RISK FACTORS 6 Item 2. PROPERTIES 17 Item 3. LEGAL PROCEEDINGS 18 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 18 PART II Item 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDERMATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 18 Item 6. SELECTED FINANCIAL DATA 19 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 24 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 24 Item 9A(T). CONTROLS AND PROCEDURES 24 Item 9B. OTHER INFORMATION 25 PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 26 Item 11. EXECUTIVE COMPENSATION 27 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 28 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 28 Item 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 29 PART IV Item 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 29 SIGNATURES S-1 iii PART I Item 1:Business (a)General Development of Business UBS Managed Fund Services Inc. (the “Sponsor”), an indirect subsidiary of UBS AG, is the sponsor of UBS Managed Futures LLC (the “Platform”) of which UBS Managed Futures LLC (Aspect Series) (the “Aspect Series”) is a “segregated series.”The Platform was formed on July 25, 2006 as a Delaware series limited liability company pursuant to the Delaware Limited Liability Company Act.The Aspect Series invests all or substantially all of its assets in UBS Managed Futures (Aspect) LLC (the “Trading Fund”) which is advised by Aspect Capital Limited (the “Trading Advisor”).The Aspect Series and the Trading Fund are collectively referred to herein as the “Series.”The Series engages in the speculative trading of bonds, currencies, interest rates, equities, equity indices, debt securities and selected physical commodities and derivatives.UBS Securities LLC is the Series’ futures clearing broker (the “Clearing Broker”) and UBS AG is currently the foreign exchange clearing broker of the Series, although the Series may execute foreign exchange trades through another foreign exchange clearing broker at any time.The Sponsor, over time, intends to offer investors a selection of different trading advisors, each managing a different segregated series of the Platform.There can be no assurance, however, that any series other than the Series will be offered or that the Series will continue to be offered.The Series was organized on October 26, 2006 and commenced trading on March 16, 2007.The Series filed a Form 10, under the Securities Exchange Act of 1934, as amended, with the Securities and Exchange Commission to register the units of limited liability company interest (“Units”), which registration became effective October 17, 2006. On March 16, 2007, the Series issued 5,000.00 Units to the Trading Advisor for $5,000,000 (the “Trading Advisor Investment”) and issued 2,760.62 Units for $2,760,620 to third parties.
